Title: To Thomas Jefferson from the Board of War, 1 December 1779
From: Board of War
To: Jefferson, Thomas



Sir
War Office, Williamsburg December 1. 1779.

We enclose Mr. Dickson’s application to us, to annex a Salary to his Office. Conceiving it out of our Province to say what shall be his allowance, we take liberty to refer the Settlement of that matter, to your Honorable Board. We shall only beg leave to add that the Office of Cloathier is a very laborious and important One,  the duties of which we can venture to assure your Excellency, Mr. Dickson has ever performed with Integrity and assiduity. We have the Honor to be Your Excellencys

jas. innes wm. nelson saml. griffin

